Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 1 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 2 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 3 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 4 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 5 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 6 of 8
Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 7 of 8
   Case 1:18-cv-11072-GHW-RWL Document 276 Filed 02/22/20 Page 8 of 8




                          LIST OF CITED DOCUMENTS
               IN THE DECLARATION OF BOYKO ATANASSOV

EXHIBIT NO.   DOCUMENT

Exhibit 1     CV Boyko Atanassov Performance Appraisal, May 2018

Exhibit 2     Documents are Being Destroyed, interview with Boyko Atanassov,
              February 22, 2016

Exhibit 3     New Allegations of “Special Prosecutors Assault Squad” Emerge

Exhibit 4     July 19, 2019, the Capital Media outlet: Harassment Campaign against
              Judge Miroslava Torodova

Exhibit 5     DeFakto, July 21. 2019, Judge Miroslava Torodova
